DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 02/07/2020 have been entered and fully considered.  Claims 1-11 are pending.  Claims 1-2, 4, and 6-10 are amended.  Claims 1-11 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104289161 A (“Zhu” – English machine translation dated 02/24/2021 cited herein).
Regarding claims 1-4, Zhu discloses an aluminum hydroxide microcapsule coated with melamine-formaldehyde resin (Abstract).  Based on the method of formation (compare Example 1, [0050]-[0064] of Zhu and Example 1, pg. 19 of the instant application), it is determined that the resin of Zhu surrounds each surface of the aluminum hydroxide particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104289161 A (“Zhu” – English machine translation dated 02/24/2021 cited herein) in view of US 4,460,722 (“Igarashi”).
Regarding claim 5, Zhu discloses the microcapsules of claim 1.  Zhu discloses the microcapsules comprise citric acid ([0030]) but does not expressly disclose phosphoric acid.
Igarashi discloses a process for producing a microcapsule (Title; Abstract) comprising a prepolymer including a melamine-formaldehyde prepolymer, wherein an acid-catalyst to cause polycondensation is phosphoric acid or citric acid (pg. 3, line 63 – pg. 4, line 16).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the citric acid for phosphoric acid because Igarashi shows the two are equivalent acid-catalysts used in the condensation of melamine-formaldehyde prepolymer.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104289161 A (“Zhu” – English machine translation dated 02/24/2021 cited herein) in view of KR 10-2016-0130716 A (“Kim” – English machine translation of granted patent KR 10-2017239 B1 cited herein) and US 2015/0179998 A1 (“Kagami”).
Regarding claim 8, Zhu discloses the microcapsules of claim 1.  Zhu does not expressly disclose a separator for an electrochemical device, comprising: a porous polymer substrate; and a porous coating layer formed on at least one surface of the porous polymer substrate, wherein the porous coating layer comprises a plurality of microcapsules according to claim 1 and a binder polymer positioned on a whole or a part of a surface of the microcapsules to connect and fix the microcapsules with one another.
Kim discloses the concept of a separator for an electrochemical device comprising a porous coating layer comprising heat-resistant particles formed on a porous (Abstract; [0015]).  The porous coating layer comprises heat-resistant particles bound to one another by a binder resin ([0015]).
Kagami discloses a secondary battery comprising an interlayer between a cathode and an anode (Abstract).  The interlayer includes one or more of a melamine salt, a melamine derivative, and a metal hydroxide, such as aluminum hydroxide (Abstract; [0159]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the microcapsules of Zhu in a porous layer on a separator because Kim teaches that the concept of providing a porous coating layer comprising heat-resistant particles bound to one another by a binder resin on a porous substrate is known in the art, and one having ordinary skill in the art would expect predictable results in view of Kagami because Kagami shows that the materials are compatible with secondary battery chemistries.
Regarding claim 9, modified Zhu discloses the separator of claim 8.  Kim teaches the particles (i.e. microcapsules in the combination above) are provided in an amount of 70 to 99.5% by weight and the binder resin is provided in an amount of 0.5 to 30% by weight ([0065]).  This equates to a ratio of 70:30 to 99.5:0.5.  When the content of the heat-resistant particles is too low, the pore size and porosity are reduced due to the decrease in the interstitial volume formed between the heat-resistant particles, resulting in deterioration in final battery performance.  When the content of the heat-resistant particles is too high, the mechanical properties of the final porous coating layer deteriorate due to the weakening of the adhesion between inorganic materials because the polymer content is too small ([0065]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of microcapsules to binder to balance the pore size and porosity with mechanical performance.
Regarding claims 10-11, modified Zhu discloses the separator of claim 8.  Kim discloses a lithium ion secondary battery comprising the separator ([0113]), wherein the battery comprises an anode, a cathode, and the separator interposed therebetween ([0031]).

Claim Rejections - 35 USC § 102/103
Claim 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104289161 A (“Zhu” – English machine translation dated 02/24/2021 cited herein).
Regarding claims 6-7, Zhu discloses the microcapsules of claim 1.  While Zhu is silent regarding the capsule coating layer being present in an amount of 1 to 5 parts by weight based on 100 parts by weight of the metal hydroxide particles [claim 6] and 1 to 3 parts by weight [claim 7], Zhu discloses the melamine-formaldehyde resin prepolymer is included in amount of 5-30 parts by mass per 10 parts by mass of aluminum hydroxide ([0019]) and in Example 1, the melamine-formaldehyde resin prepolymer is included in amount of 5 parts by mass per 10 parts by mass of aluminum hydroxide ([0050]-[0054]).  Based on the method of formation (compare Example 1, [0050]-[0064] of Zhu and Example 1, pg. 19 of the instant application), it is the opinion of the Office that the final amount of resin falls within the claimed ranges.  Even if the amount in Zhu does not fall within the claimed range, the claimed range would have been obvious over Zhu.  Zhu discloses the melamine-formaldehyde resin has good thermal stability, aging resistance, and water resistance; the flammability is small; and improves the particle size distribution of the aluminum hydroxide powder, which improves dispersion and therefore flame retardant performance ([0033]-[0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of resin through routine experimentation to improve thermal stability, aging resistance, and water resistance; decrease flammability; and improve the particle size distribution, thereby improving flame retardant performance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727